Motion for change of venue denied. Memorandum: It does not appear on this application that a fair and impartial trial cannot be had in Jefferson County. Since the case has not yet progressed to the voir dire of potential jurors, we deem this application premature (People v Hatch, 46 AD2d 721). We further note that the District Attorney of Jefferson County did not personally appear to oppose the defendant’s motion to change the venue of this action, failed to file papers in opposition to defendant’s application and took no position. A district attorney has an obligation to appear and answer applications of this nature. His inaction in this case plainly does not meet those responsibilities (see People v Pitsley, 37 AD2d 905; People v Holcombe, 34 AD2d 728; People v Houston, 31 AD2d 777). Present—Cardamone, J. P., Simons, Mahoney, Goldman and Witmer, JJ.